Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                   April 20, 2015


Glerk
                                                                          FILEDIN
Court of Appeals of Texas, First District                           1ST COURT OF APPEALS
301 Fannin Street
Houston, TX 77002-2066
                                                                      APR 24 2015

        Re:   Alma Richardson
                                                                CLERK.
              v. Texas Workforce Commission, et al.
              No. 14-8431
              (Your No. 01-13-00403-CV)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4.tf?u\
                                           Scott S. Harris, Clerk